Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  159347                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  NAGESH PALAKURTHI,                                                                                   Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                      Justices


  v                                                                SC: 159347
                                                                   COA: 342533
                                                                   Court of Claims: 17-000073-MZ
  COUNTY OF WAYNE, RAYMOND J.
  WOJTOWICZ, and WAYNE COUNTY
  TREASURER,
           Defendants-Appellees,
  and
  LAWRENCE ROCCA,
          Defendant.

  _________________________________________/

         By order of November 20, 2019, the application for leave to appeal the February
  12, 2019 judgment of the Court of Appeals was held in abeyance pending the decision in
  2 Crooked Creek, LLC v Cass Co Treasurer (Docket No. 159856). On order of the
  Court, the case having been decided on March 16, 2021, ___ Mich ___ (2021), the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 1, 2021
           p0524
                                                                              Clerk